Title: To George Washington from Brigadier General Enoch Poor, 18 June 1778
From: Poor, Enoch
To: Washington, George


                    
                        Sir
                        [Valley Forge] June 18th 1778
                    
                    the Strength of the works at Philidelphia and the number of the Enemy are Such that I See no probability of Success if an Enterprize  Should be attempted, therefore do not advise to it—Should the Enemy leave Philadelphia and take their Rout to New york through Jersy I dont think it will be in the power of any Detachment you Can Send with Safety to this Camp, to give them any very considerable annoyance, and I think to move your whole army will be leaving this part of the Country to gather with the Sick and Stores of the army equally exposed with the Jersies in Case you remain here—Besides Should you move into Jersy with your whole Force I have no doubt but it will bring on a General Action, which I think in our present Scituation ought to be avoided as our Strength is and will be Daily encreasing both in Numbers and Discipline—I am therefore full in Opinion, that we ought to Remain here untill the Enemy leave Philadelphia. I am Sir your Very Hul. Servt
                    
                        Enoch Poor
                    
                